Citation Nr: 0835248	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, including as secondary to the service-connected 
back disability.

2.  Entitlement to service connection for hypertension and 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from December 1976 through 
October 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a bilateral 
knee condition and for hypertension and hypertensive heart 
disease.  These claims are not yet ready for appellate 
review.

In April 2004, the veteran submitted a statement indicating 
that he was treated at the Jackson, Mississippi, VA Medical 
Center as early as 1976.  Under 38 C.F.R. § 3.159(c)(2), VA 
has a duty to obtain these relevant treatment records.  The 
claims folder contains records from the Jackson VAMC as early 
as 1991, but there is no indication that records were 
requested as far back as 1976.  Because these records may 
show treatment for the claimed disabilities close in time 
with the veteran's discharge from service, they are highly 
relevant to these service connection claims.  A remand is 
required in order for VA to meet its duty to assist in this 
regard.

The veteran contends that he has a bilateral knee disorder 
that is either due to his in-service training, or due to his 
already service-connected back disability.  See May 2005 
veteran statement and September 2008 representative 
statement.  There has been no medical opinion obtained with 
regard to this issue.  Voluminous VA treatment records are 
contained within the claims folder, and they show complaints 
of knee pain.  The actual nature of the disability has not 
yet been characterized and there is no opinion of record as 
to whether the knee problems are at least as likely as not 
related with either active service or with the service-
connected back disability.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  A remand is required so that VA can determine 
whether the complaints of knee pain are associated with a 
current diagnosis that was proximately due to the veteran's 
service-connected back disorder, and if not, whether it can 
be said that it is at least as likely as not that the knee 
disability was incurred during active service.

Also, with regard to the claim that the knee disability is 
secondary to the service-connected back disability, the Board 
notes that the RO has not notified the veteran of the 
evidence necessary to establish service connection on a 
secondary basis under 38 C.F.R. § 3.310 (2007).  VA's duty to 
notify requires such notice.  
38 C.F.R. § 3.159(b).  

As for the veteran's claim for hypertension and hypertensive 
heart disease, the veteran was afforded a VA/QTC examination 
in October 2004.  At the time of this examination, the 
veteran reported cardiac treatment at various private 
hospitals since service, including Ehrlinger Hospital, New 
York Hospital, Vanderbilt Hospital, Jackson Mississippi 
Hospital, and the Emergency Room at John Glancy Hospital.  
Under 38 C.F.R. § 3.159(c)(1), VA must assist the veteran in 
obtaining relevant private treatment records.  Because the 
VA/QTC examiner noted the in-service hypertensive readings, 
but stated that he did not know whether hypertension 
continued since then, it is particularly important that all 
relevant evidence is obtained and associated with the claims 
folder.  Once the evidence is obtained, an addendum to the 
October 2004 examination report should be obtained.  The 
examiner should consider the new evidence of record as it 
relates the cardiac claims, and should phrase his opinion in 
terms of whether it is as likely as not that the hypertension 
and hypertensive heart disease are related to active service.  
In the October 2004 report, the language was "it is not 
without possibility."  This is not helpful in the analysis 
of this claim.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran with regard to his 
claims, including providing notice of the 
evidence necessary to establish service 
connection under 38 C.F.R. § 3.310 for a 
knee disability secondary to his service-
connected back disability. 

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) by obtaining fully executed 
authorizations to obtain records from all 
private health care providers, including 
each of the hospital identified by the 
veteran at his October 2004 cardiac 
examination.  Once the veteran submits 
singed authorizations, obtain copies of 
the treatment records from each facility 
and associate them with the claims folder.  
Efforts to obtain these authorizations and 
negative responses from either the veteran 
or the health care facility should be 
added to the claims folder.

3. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant 
non-duplicative VA treatment records, 
including all records from the Jackson 
VAMC dating back to 1976.  If such records 
are unavailable, efforts and negative 
responses should be added to the claims 
folder. 

4.  Once the evidence of record is 
complete, afford the veteran a VA 
orthopedic examination to determine the 
nature and etiology of any bilateral knee 
disability.  The veteran should be 
examined and all relevant testing 
completed and any current knee diagnosis 
should be reported.  If a disability is 
diagnosed, the examiner should opine as to 
whether the current knee disability is 
causally connected with the service-
connected back disability.  If not, the 
examiner should provide an opinion 
regarding the etiology of the veteran's 
knee disability by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's knee 
disability was caused by disease or injury 
during service? 

The complete claims folder should be 
provided to the examiner and the review of 
the claims folder should be noted in the 
report.

5.  Obtain an addendum to the October 2004 
cardiac examination report that addresses 
any relevant evidence added to the file 
since the report.  The examiner should 
provide an opinion regarding the etiology 
of the veteran's hypertension and 
hypertensive heart disease by addressing 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hypertension and hypertensive heart 
disease was caused by disease or injury 
during service? 

6.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




